DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claim 1 is currently amended.  Claims 9 - 21 are cancelled.  Claims 2 and 5 - 7 were previously presented.  Claims 3, 4 and 8 are original.  Claim 22 is new.  Still pending and being examined in this application are Claims 1 – 8 and 22.
Response to Amendment / Arguments
3.	Claims previously rejected under 35 U.S.C. 112(a) and 112(b), were either amended or rejection are withdrawn.
Applicant's arguments filed 07 Mar 2022 have been fully considered but they are not persuasive.
	In response to the argument that the references do not teach "The user profile further including a plurality of permissions associated with the selection of software modules the describe a level of access to each of the software modules, and a plurality of accessible fields within each software module” because “Hanna is silent with regard to storing specific permissions for the inmate associated with those different service modules”, the Examiner respectfully disagrees.  First the Examiner notes, according to the Applicant’s Specification the user profile database relates to correctional facility personnel and not inmates [0035 “The user profile database 450 stores the configuration settings that define the GUI and modules used by…correctional facility personnel”].  
the user profile further including a plurality of permissions associated with the selection of software modules the describe a level of access to each of the software modules [0030 “The staff interface…access information and functionality not available to inmates”; 0035 “The staff database 156 stores information on the staff…Authentication, authorization, access information”; 0043 “The designer can additionally design navigation menus to present the functionality to the users…Different users have access to different functions such that the GUI will present different options to different users as defined by the access regime(s) 244 active for the user”], and a plurality of accessible fields within each software module; 0031 “The special-purpose computer…storing various information…in files, databases, tables, etc…These may be any type of data structure and could be combined or divided in any number of ways”; 0035] .  Additionally, Hann et al. teaches, storing inmate profiles used by the system / platform to provide inmates and/or correctional staff various functionality [0034; 0035; 0037 “For example, an inmate may have access regimes 244 that define functions 120, 124, 140, 136, 160 or classes or groups of functions, time of day/week/ year that access to the platform software 112, time of day/ week/year that the software platform can be accessed, the location of access allowed for the user, the interface 128, 132 allowed for this user, time on system allowed in session/day, types of content allowed/blocked, etc”; 0038; 0055; 0056].

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 – 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al. (US 2011/0047473 A1) in view of Jain et al. (US 2015/0269596 A1).
	Regarding Claim 1, Hanna teaches an offender management system (OMS) (Fig. 1, 100) that communicates with a client device (Fig. 1, Element 104 and Fig. 6, Element 602) and that processes inmate data in a correctional facility (Fig. 1; Abstract) comprising:
	an inmate database that stores the inmate data for the plurality of correctional facilities [Fig. 1, Element 152;  0034; 0068];
	a user profile database that stores graphical user interface (GUI) configuration data [Figs. 1, Element 156 &  Fig. 2 Elements 240, 248; 0030; 0031; 0033 – 0035; 0042; 0043], a selection of software modules from among the plurality of inmate processing modules [0041; 0046], a code table configuration that includes a set of possible values associated with a field from among a plurality of fields [0037; 0039; , the user profile further including a plurality of permissions associated with the selection of software modules the describe a level of access to each of the software modules [0030 “The staff interface 132 is used to program…access information and functionality not available to inmates”; 0035 “The staff database 156 stores information on the staff…Authentication, authorization, access information”; 0043 “The designer can additionally design navigation menus to present the functionality to the users…Different users have access to different functions such that the GUI will present different options to different users as defined by the access regime(s) 244 active for the user”], and a plurality of accessible fields within each software module [0031 “The special-purpose computer 104 has access to non-volatile storage in the form of drives, network attached storage (NAS), cloud-based storage, etc. for storing various information…in files, databases,
tables, etc…These may be any type of data structure and could be combined or divided in any number of ways”; 0035]; and
	an application server (Fig. 6, Element 610), configured to:
receive, from the client device, a first administrative interaction with a menu administration module, the first administrative interaction including the selection of software modules and the GUI configuration data [0041 - 0043; 0046],
receive, from the client device, a second administrative interaction with a security administration module, the second administrative interaction including the user login data [0041];

send, to the user profile database, the selection of software modules, the GUI configuration data, the user login data, and the code table configuration [0033 – 0036; 0041; 0043]; 
receive login data from a user  [0041]; 
upon determining that the  received login data matches the user login, data:  
identify, based on an access of the user profile database, a correctional facility that houses the user from among the plurality of correctional facilities [Fig. 5, Elements 516, 520; 0055]; 
retrieve a customized user interface associated with the identified facility and the user [Fig. 5, Elements 512; 0036; 0055]; and 
generate the customized user interface according to the selection of software modules, the GUI configuration data, and the code table configurations [0041 - 0043].
	Additionally, Hanna et al.  teaches a plurality of software modules [Fig. 1, Elements 112, 120, 124; 0042], the plurality of software modules including a menu administration module [Fig. 2, Elements 240; 0043], a security administration module [Fig. 2, Elements 216; 0036], a code table administration module [Fig. 2, Elements 204, 244, 268, 272; 0037; 0039; 0044; 0045], and a plurality of inmate processing modules [Fig. 1, Element 120 and Fig. 3; 0046; 0047]. Hanna does not teach that a plurality of 
However, Jain teaches 
a plurality of software modules that are stored within a module storage database [Fig. 1, Element 111; 0026];
a username and password [0027].
Therefore, it would have been obvious to one of ordinary skill in the art, before
the effective filing date of the claimed invention, to the module storage database as disclosed by Jain et al. because this would allow the system to focus particular users only on relevant tasks and for the users to access certain portions of the system for security or confidentiality purposes [0029].
Regarding Claim 2, Hanna teaches the invention above.  Hanna et al. continues to teach wherein the second administrative interaction further includes permission data associated with the user login data [0041], the permission data including a list of modules from among the selection of modules [0041 - 0043; 0046] and a list of fields from among the plurality of fields [0037; 0039; 0044; 0045], and the application server is further configured  to send, to the user profile database, the permission data [0033 - 0035], 
 	the user profile database is further configured to store the permission data [0033 - 0035].
Regarding Claim 3, Hanna teaches the invention above.  Hanna et al. continues to teach wherein the permission data further includes a set of allowed interactions for another field among the list of fields, the set of allowed interactions including at least 
Regarding Claim 4, Hanna et al. teaches the invention above.  Hanna et al. continues to teach wherein the application server is further configured to:
	receive, from the client device, a…attempt and a…attempt [Fig. 5, Element 512; 0036; 0055];
	confirm that the…attempt matches the…the user login data and the… attempt matches the… the user login data [Fig. 5, Element 512; 0036; 0055];
	receive, from the user profile database, the GUI configuration information and the permission data [Fig. 5, Elements 516, 520; 0055];
	receive the inmate data from the inmate database [Fig. 5, Elements 516, 520; 0055]; and
	execute instructions for displaying to the client device a first GUI screen associated with a first module from among the selection of modules [Fig. 5, Elements 516, 520; 0055];
	wherein the first GUI screen based at least on the GUI configuration data and the permission data [Fig. 5, Elements 516, 520; 0055].  Hanna et al. does not explicitly teach a username and a password. 
However, Jain et al. teaches a username and a password [0027].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to the username and password as disclosed by Jain et al. because this would allow the system to focus particular users 
Regarding Claim 5, Hanna et al. teaches the invention above.  Hanna et al. continues to teach wherein the executing includes initiating an instance of the first GUI screen on a virtual machine (VM) instance, the virtual machine instance including an operating system that encompasses the first GUI screen and is displayed on the client device [0027; 0042 – 0043; 0050].
Regarding Claim 6, Hanna et al. teaches the invention in Claim 4.  Hanna et al. continues to teach wherein the executing includes sending initiation information, GUI configuration information, module permission information, and the inmate data to the client device [0054; 0055].
Regarding Claim 22, Hanna et al. in view of Jain et al. teaches the invention in Claim 1. Hanna et al. continues to teach wherein the user profile further includes user customization selections, and wherein generating the customized user interface is further based on the user customization selections [0030; 0031].
7.	Claims 7 and 8 are rejected under Hanna et al. in view of Jain et al. in further in view of HUA et al. (US 2016/0294881 A1).
Regarding Claim 7, Hanna et al. teaches the invention in Claim 4.  Hanna et al. continues to teach the code table configuration [0037; 0039; 0044; 0045] and the application server (Fig. 6, Element 610): 
…the client device [0029 - 0031; 0036]…displayed on the first GUI screen [0043]; 

execute instructions for displaying…on the first GUI screen [0043]; 
…the inmate database [Fig. 1, Element152; 0034) and a facility database [Fig. 1, Elements144, 148; 00033; 0038].  Hanna et al. in view of Jain et al. does not explicitly teach includes a second set of possible values associated with a second field, and… is further configured to:  receive…an interaction indicating an attempted change to a value of the second field…; determine that the attempted change to the value is among the second set of possible values; and in response to the determining:  execute ….the attempted change to the value of the second field; and send the value….
	However, HUA et al. teaches wherein… includes a second set of possible values associated with a second field [0033], and… is further configured to:
receive…an interaction indicating an attempted change to a value of the second field [Fig. 13, Element 1304; 0157 - 0158);
determine that the attempted change to the value is among the second set of possible values [Fig. 13, Elements 1324, 1328; 0166; 0167); and
in response to the determining:
…the attempted change to the value of the second field on (Fig. 18); and
	send the value, after it has been changed, to… or… [0167].
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to the attempted permission set 
Regarding Claim 8, Hanna et al. in view of Jain et al. in further view of HUA et al. teaches the invention above.  Hanna continues to teach the application server (Fig. 6, Element 610) and the client device [0029 – 0031; 0036].
	HUA et al. continues to teach discard the attempted change and initiate a notification to the client device in response to determining that the attempted change to the value is not among the second set of possible values [Fig. 14, Elements 1404, 1408, 1412 and Fig. 18; 0154; 0169; 0173;0174].
Conclusion
	The prior art as cited on the 892 is made of record and not relied upon but
considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nakia Leffall-Allen/Examiner, Art Unit 3685                                                                                                                                                                                                        

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685